 F & C TRANSFER CO.591F & C Transfer Co., Inc.andRay Prieto and PaperProducts andMiscellaneousDrivers,Ware-housemen and Helpers,Local 27, a/w Interna-tionalBrotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpersof America, Partyto the Contract. Case 22-CA-1336120 November 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 117 June 1985 Administrative Law JudgeSteven Davis issued the attached decision. The Re-spondent filed exceptions and a supporting brief,theGeneral Counsel filed cross-exceptions and asupporting brief, and the Respondent filed a briefin response to the General Counsel's cross-excep-tions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, F & CTransfer Co., Inc., Jersey City, New Jersey, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the Order.The complaint alleges that Respondent (a) threateneditsemployees with discharge to discourage them fromjoiningPaperProducts andMiscellaneousDrivers,Warehousemen and Helpers, Local 27, a/w InternationalBrotherhood of Teamsters, Chauffeurs,WarehousemenandHelpers of America (Union), (b) afforded higherwages and greater benefits to employees who are mem-bers of the Union than it has afforded to employees whoare not members of the Union thereby rendering unlaw-ful assistance to the Union and encouraging membershipin the Union, (c) imposed onerous and more rigorousterms and conditions of employment on employee FelixOrtega by assigning him to more arduous and less agree-ablework, and (d) discharged its employee Ray Prietobecause he attempted to, or did, join, support, or assistthe Union.Respondent's answer denied the material allegations ofthe complaint, and on 7 February 1985, the case washeard before me in Newark, New Jersey.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent,Imake the followingFINDINGS OF FACTI.JURISDICTIONRespondent,a corporation having an office and placeof business in JerseyCity,New Jersey,has been engagedin the interstate and intrastate transportation of freight.During the past year, Respondent derived gross revenuesin excessof $50,000from the provision of interstatefreight transportation services.Respondent admits and Ifind thatit is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and(7) of theAct, andthat the Union is a labor organization within the meaningof Section2(5) of the Act.The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge'scredibilityresolutions unlessthe clear preponderance of allthe relevantevidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), eni'd. 188 F 2d 362 (3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findingsGary A.Carlson,Esq.,for the General Counsel.Joel Spivak, Esq.(Solotoff &Spivak, Esq.),of Great Neck,New York, for the Respondent.DECISIONSTATEMENT OF THE CASESTEVEN DAVIS, Administrative Law Judge. Based ona charge and a first amended charge filed by Ray Prietoon 26 July and 28 September 1984, respectively, a com-plaintwas issued on 28 September 1984 against F & CTransfer Co., Inc. (Respondent).II.ALLEGED UNFAIR LABOR PRACTICESRespondent has had a collective-bargaining agreementwith the Union since at least 1981. Their current con-tract,which runs from October 1982 to September 1985,provides for coverage of employees including all chauf-feurs,helpers, and warehousemen. The contract alsocontains a union-security clause requiring membership inthe Union after 30 days.Respondent's drivers pick up bonded and unbondedfreight.Bonded freight are goods for which importduties have not yet been paid. In order to receive suchfreight, the driver must show a bond card to U.S. Cus-toms agents who are the custodians of the merchandise.In order to obtain a bond card, the driver must presentthe U.S. Customs Service with a letter from his employ-er verifying his employment and requesting that he bebonded, and he must complete an application. A. bondcard is issued by the Customs Service about 2 monthslater.277 NLRB No. 71 592DECISIONSOF NATIONALLABOR RELATIONS BOARDA. The Facts1.The alleged discrimination against Ortega andPrietoRay Prieto has been employed by Respondent sinceJune 1981 asa truckdriver, and immediately becameawarethat the Union represented certain drivers.In July or August 1981, Joseph Cipollal called Preitointo his office, and told him that he learned that hewanted to join the Union, and warned that if he joinedthe Union he would have to lay him off or dischargehim. Cipolla added that he could not afford to pay ev-eryoneunion wages.Prieto replied that he wanted betterpay and greater benefits. Cipolla said that he would givePrieto a raise and promised that things would "work outbetter" for him in the future. He received a raise of $25per week a couple of months later.Inmid-March 1984, driver Felix Ortega joined theUnion.2 For about 1 week thereafter, Ortega was as-signed to perform work on the platform, loading and un-loading trailers.Ortega, who did not object to the assign-ment,did not do any driving that week and his regularvehiclewas assignedto Prieto. Employees testified thatgenerally, the drivers, including Ortega, help load andunload their vehicles, and all drivers work on the plat-form if they are required to unload the trucks at the endof the day.3 Prieto testified that on arriving with a fulltrailer the driver unloads it, and if they were not busythey would load the pallets. Driver Holowell stated thatgenerallydrivers like to be on the move, and not in oneplace for a full day, and that they do not like to domanual work, but if it is part of the job, they recognizethat they must do it. In commenting on the difficulty ofthe platform work, Holowell stated that such work washarder than driving if one had to unload a 40-foot traileralone.Following his week on the platform, Ortega was reas-signed todriving duties and given a rental vehicle to op-erate,which requiredmanual loadingand unloading ofitscargo.4 After about 1 week he was reassigned to hisregular vehicle.About 1 week after Ortega joined the Union, unionrepresentativesvisitedRespondent's premises on 22March 1984. They gave applications to Prieto and othernonmembers.Prieto completed an application and gave itto the agent. The representative then spoke in privatewith Cipolla and then Cipolla and the agents told themen that they must have a bond card in order to obtainunionmembership.5Only I nonmember, BenjaminiItwas stipulated that Cipolla is an owner of Respondent, and admit-ted that he is its dispatcher2His union application is dated 16 March.3 Prieto stated that although drivers regularly load and unload vehi-cles, they do not do so continuously, for I week at a time as Ortega did.However, Preito acknowledged that upon his return from a 7-monthlayoff in January 1984, he worked on the platform for 3 weeks before heresumed his driving duties.4Prieto asserted that the rental vehicle was unsafe, but was unable tospecify what was wrong with it He said that it may not have had signallights and he did not think the wipers were working The only improperequipment that Presto testified to was that it did not have mud flaps6That was the first time that Prieto heard of such a requirementBowman, had a bond card at that time, and he was ac-cepted for membership.'There is some confusion as to what occurred nextPrieto first testified that he was threatened by Cipolla inlateMarch after the 22 March meeting, and then Cipollagave him a letter to help him obtain a bond card. In con-trast,Prieto also stated that he was given the letter inMay or June 1984 and then threatened.Regarding the threat, Prieto testified that Cipollaspoke to him alone in the drivers room.? Cipolla toldhim that if he followed Ortega's footsteps, he would beout of a job faster than he could "blink an eye." Prietoasked if he was threatening him, and Cipolla replied thathe was "promising." Prieto then said that all he wantedwas a raise, better benefits, and medical coverage. Ci-polla answered that "we'll work on this."About 10 July, Prieto told Cipolla that he had a courthearing and would not be at work on 10 July. On thatday, Prieto picked up his bond card at the U.S. CustomsService and went to the Union. At the Union he told of-ficial Pat Crapanzano that he wanted to join. Crapanzanoasked if he had a bond card and Prieto showed it to him.Crapanzano told him to sign up, and the Union accepteda $100 payment toward the initiation fee of $400. Prietonever told Respondent that he received a bond card orjoined the Union that day.Daniel Masiello, a union agent, testified generally thatupon receiving a completed application for membershipthe new member is given a ledger number, and his name,address, and employer's name is put onto a ledger cardand entered into a computer. The completed checkoffauthorization form is then mailed to the employerthat day or the next few days . . . or depending onthe time of the month we may wait until the end ofthe month when we send out the pre-billing and lastmonth's dues receipts to the company which is thepractice every month since the pre-billing has beeninitiated.It appears that Preito's information was properly en-tered into the computer and he was assigned ledgernumber 11797 about 10 July. That number appears toconform chronologically with the numbers assigned toOrtega-11710,who joined about 16 March andBowman-11716, who joined on 22 March. In addition,the Union's computer issued a receipt for the partial pay-ment of the initiation fees. It thus appears that, notwith-standing Respondent's objections to Masiello's testimony,Prieto's application was processed in a routine and regu-lar manner.On 16 July, prior to coming to work, Prieto phonedCipolla "in advance" because he did not want to causeproblems for himself. He told Cipolla that he was unableto find a babysitter for his 12-year-old daughter and re-quested permission to bring her to work and have her6Prieto stated that Bowman and Ortega had bond cards before hebegan work with Respondent in 1981.7In his pretrial affidavit, Prieto stated that Ortega stood outside theroom but was able to hear the conversation. This does not contradict hishearing testimony that he spoke to Cipolla alone in the driver's room. F & C TRANSFER CO.accompanyhim on thetruck.8 Cipolla "cautioned" and"warned" himthat it wascontraryto insurance regula-tions andpolicy to have anunauthorized passenger inthe truckbecause that person wouldnot be covered byRespondent's insurancepolicy.Prieto responded that hewould take the day offand lose a day's pay rather thanlose his job. Cipolla then told him thathe should cometowork withhis daughter because he was needed, buttold him not to doitagain because it was against theregulations. Prieto brought his daughter to work and sheaccompanied him inthe truckthat day.On 19 July,Prieto reportedto workwith his daughter.He did notcall in advancebecausehe did not have timeto do so. Cipollasaw his daughter getting into the truckand told Prieto thathe warned him about having unau-thorized passengers because it was against insurancecompany policy. Prieto replied that therewas nothing hecoulddo becausehe could notleave his daughter homealone. He offeredto leave workand lose a day's pay. Ci-polla answered,"I have no choice. I'm going to have tolet you workbecause I need you today."He also toldPrieto to drive carefully.Upon hisreturn to Respondent's premisesat the end ofthe day, Prieto was told by Cipollathat he had to lethim go because(a)Respondent'spresidentAndrew DeGiamo saw his daughterin the truckand (b)he was in-volved in afatal accident and the insurance company didnot wanthim driving.The accident, which occurredin January 1983, tookplace when Prieto,driving a passenger car, wasinvolvedin a multicarcollision,resulting in one fatality. Prieto,who was notdriving a Respondent vehicle and was offduty, receivedno summons,and his license was neithersuspended nor revoked, but he didattend Department ofMotor Vehiclehearings as a witnessatwhich he wasfound innocent of anywrongdoing.Respondent has no writtenpolicy concerningcarryingunauthorized passengerson its vehicles.Prieto's testimo-ny that noone has been disciplined for having such arider was not contradicted.Three employees in addition to Prietotestifiedcon-cerning nonemployeepassengers on Respondent'svehi-cles.Benjamin Bowman stated that his sonrode with himone or two times in priorsummers. Cipollatold him notto bring hisson any more,which Bowman described as"sort of a warning."In the summer of 1984,Bowman"took a chance"and againbrought hisson. Cipolla toldhim thatitwas against the rules, "I can'thave it," andBowman no longer brought his son.Bowmanfurtherstated that he believed that Cipolla told each driver whobrought his child that it was "against the rules andpolicy."William Hollowellstatedthat he told Cipollathat his14-year-old son would accompany him on the truck inthe summer of 1983, and Cipolla did not reply, althoughat other times Cipolla told the drivers thatitwasagainsts In view of Prieto's testimony that he called in advance in order toavoid problems,Ifind that he called Cipoila for the purpose of seekingauthorization to take his daughter to work I do not credit his testimonythat he was calling simply to announce that he could not work that day593insurance policies to have unauthorized passengers in thetruck.However, Cipolla never told him not to bringsuch passenger again.During the time that Hollowell'sson came to work,Cipolla asked him if his son wantedto earn a day's pay by working with another driver.Hollowell refused the offer.William Simpson testified that nearlyevery driver, atone time or another, has an unauthorized passenger in hisvehicle, and that he taught Cipolla's 16-or177year-oldson in his truck 2 or 3 years ago.Preito testified that itwas"common practice" fordrivers to have their children ridewiththem duringwork hours,but did not know whether Cipolla saw suchpassengers or warned the drivers.92.Thealleged illegal assistanceto the UnionThe complaint alleges thatRespondent has affordedhigher wages and greater benefitsto employees who aremembers ofthe Unionthan it has affordedto employeeswho are not union members.The documentaryevidencewhichincludes thecollec-tive-bargaining agreement,payroll records, the monthlyreports thatRespondent submits in payment of theUnion's pension and welfarefund,and the parties' stipu-lationconcerning the employees'unionmembershipstatus, supports a finding that Respondent(a)made pen-sion and welfare contributionson behalf ofits employeeswho wereunion members and did not make such pay-ments inbehalf of itsemployeeswho werenot unionmembers,(b) paidits employeeswho were union mem-bers a higher wage rate thanthose whowere not unionmembers and, (c)whenunion dueswere first deductedfrom the pay of a newmember, his pay rate was immedi-ately increasedto the rate received by other union mem-bers and atthe 1 October effectivedate of contractualincreases in wages, the new member received a wageraise.Thus, the records show thatBowman andOrtega,who joined the UnioninMarch 1984,received weeklywages of $448eachin earlyApril,and at the same timeRespondent began making pensionand welfarecontribu-tions in theirbehalf.The recordsalso showedthat only those drivers whohad bond cards were union members.The parties' collec-tive-bargainingcontract,on its face, appliesto all chauf-feurs, helpers,warehousemen,and others. There is nodistinction drawn in the agreement between those havingbond cards and thosewho do not.B. Analysis1.OrtegaFollowing Ortega's joining the Union, he was assignedfor 1 week to the platform where he loaded and unload-ed vehicles.Following that,hewas reassigned for I9 In view of the testimony of Bowman and Hollowell regarding Cipol-la's comments to them concerning their children as passengers, I need notdiscuss the testimony of Prieto and others that Cipolla must have knownthat drivers rode with unauthorized passengers because of their presencein the driver's room and the lack of public transportation near Respond-ent's facility. 594DECISIONSOF NATIONAL LABORRELATIONS BOARDweek to driving duties and given a rental vehicle whichrequired manual loading and unloading. During his weekon the platform, Ortega's regular vehicle was assigned toPrieto. Ortega did not testify.Although theseassignments,coming immediately afterOrtega joined the Union, are suspicious and may perhapshave been unlawfully motivated, I find that the evidenceis insufficient to support a finding that Respondent im-posed onerous and more rigorous terms and conditionsof employment on Ortega byassigninghim to more ar-duous and less agreeable work, as alleged in the com-plaint.No animus was demonstrated toward Ortega be-cause he joined the Union. Although Respondent offeredno explanation for assigning Ortega to the platform andgiving his vehicle to Prieto (a) employees testified thatthey regularly load and unload vehicles (but not continu-ously for 1 week), (b) Prieto performed such work for 3weeks upon returning from layoff, and (c) drivers testi-fied that although they may not like to perform suchmanual work they recognize that they must do it if it ispart of the job.Accordingly, it appears that the work Ortega was as-signed to perform was a regular part of the driver'sduties and although it may have been less agreeable itwas recognized by other drivers that when required,such tasks had to be performed as part of their assign-ment.Purolator Products,270 NLRB 694 (1984). I ac-cordingly find no violation of the Act with respect toOrtega.2.PrietoI find that the uncontradictedstatementby Cipolla toPrieto that if he followed in Ortega's footsteps he wouldbe out of a job faster than he could blink an eye, was anumistakablereferencetoOrtega's joiningthe Union andwas an unlawfulthreat to discharge Prieto. This remarkby Cipolla wasconsistentwith Cipolla's similar uncon-tradicted remark to him 3 years earlier when Cipolla in-formed him that if he joined the Union he would have tolay off or fire him. Although no finding of violation maybe based upon the 1981 remark because it is barred bySection 10(b) of the Act, thatstatementmay be consid-ered in determiningthe Respondent's motive.MachinistsLodge 1424 (Bryan Mfg.) v. NLRB,362 U.S. 411 (1960).The General Counsel alleges that Prieto was dis-charged because he attempted to or did join or supportthe Union.His case-in-chief shows that Prietowas inter-ested in the Union as early as 1981 and he was told byCipolla at that time that Respondent could not afford topay everyoneunion wagesand that if he joined theUnion he would be laid off or discharged. Prieto's inter-est in the Union continued and was know by Respond-ent,Thus, I have found that Prieto was unlawfullythreatened with discharge in March 1984, if he followedOrtega's example of joining the Union, and Prieto waspresent thatmonth in agroup of employees who hadsigned cards and were told by Cipolla that only bondcard holders were eligible for union membership.A fair inference may be drawn that Respondent re-ceived the dues-checkoff authorization form on or before19 July and thus knew that Prieto had joined the Union.Ibase this inference on the past practice of the Unionwith respect to the procedure it followed when FelixOrtega and Benjamin Bowman joined the Union. Ac-cording to union agent Masiello, the member signs theapplication and also a dues-checkoff authorization form.The dues-authorization form is then sent by the Union tothe employer. Ortega signed an application for the Unionon 16 March 1984. The Union welfare and pension con-tributions report forMarch, prepared by Respondent,states that contributions were made for Ortega for 1week and 4 days that month. Respondent was thus awarethatOrtega became a union member as of a least 20March-4 days after he signed the application.Similarly, Bowman signed an application on 22 March.The union contributions report states that pension andwelfare payments were first made in his behalf for theentiremonth of April which began on 2 April, aMonday. Respondent was thus aware that Bowmanbecame a union member as of at least 2 April- 11 daysafter he signed the application.The parties stipulated that the pension and welfarecontributionswere made by Respondent in behalf ofunion members, and it is thus clear that the dues authori-zation forms of Ortega and Bowman were received byRespondent 4 and 11 days, respectively, after they signedtheir union applications. Prieto's application was proc-essed on 10 July upon his partial payment of the initi-ation fee, and on 19 July he was discharged. An infer-ence may properly be drawn that his dues checkoff formwas received by Respondent on or before 19 July-9days after his application was processed. Union AgentMasiello's testimony supports such a fording. He statedthat the dues authorization form is sent to the employer"that day or the next few days." Although he also testi-fied that, depending on the time of the month, the Unionsometimes waits until the end of the month, it appearsthat is done only when the application is signed or proc-essed toward the latter part of the month. It thus appearsthat Prieto's form, which was processed on 10 July, wassent out in a matter of days because the cards of Ortegaand Bowman being processed later in the month, on 16and 22 March, respectively, were mailed in a timelymanner to Respondent. t oI,accordingly, find that Prieto's dues-authorizationform was received by Respondent before 19 July or on19 July but before he was discharged.Respondent's animus toward Prieto is clear. It advisedhim in 1981 that it could not afford to pay everyoneunion wages and it would discharge him if he tried tojoin.The threat to discharge was repeated in March1984.Thisanimus isnot diminished by the fact that Re-spondent helped Prieto obtain a bond card by providinghim with a letter for the Customs Service which enabled10 Respondent's payroll records are inconclusive on this issue Ortega'srecord indicatesthatin the week ending 5 April, $46 or 2 months dueswere deducted from his pay But the following week,ending 12 April, a$46 credit was entered on the formBowman's payroll record indicated that in the week ending 5 April,$23 or 1 month's dues was deducted from his earnings, but in the follow-ing week ending 12 April a $23 credit was entered on his form Inasmuchas no testimony was offered to explain these payroll records, it is impossi-ble tomake any significant findings concerning these entries. F & C TRANSFER CO.him to procure that card. It is to Respondent's benefit tohave its employees bonded so that they alone may signfor bonded freight, rather than have to assign a bondeddriver to go to the pier to sign for the merchandise. Re-spondent apparentlywaswilling to have its driversbonded and utilize such certification only until theysought union membership. Such membership carriedwith it increased wages and pension and welfare contri-butions which were substantial. Thus, when Ortega andBowman joined the Union in March 1984, Ortega'sweekly wages were increased from $383 to $448 for a40-hour week, and Bowman's weekly wages were raisedfrom $398 to $448. Later, on 1 October 1982, both re-ceived a $20-per week raise pursuant to the contract.Similarly, Respondent made weekly contributions to theUnion of $43 for welfare and $63 for pension for eachemployeewhen they joined the Union. Thus, unionmembership involved a substantial, increased cost to Re-spondent-$48911 per month for Ortega and $47412 forBowman.Respondent's desire to avoid these extra costs is evi-denced by its 1981 uncontradicted remark to Prieto thatit could not afford to pay everyone union wages. Clearlythemotive for his discharge was Respondent's wish toprevent him from joining the Union. The knowledge thatRespondent possessed of Prieto's union activities and hiscontinued interest in membership; the animus displayedtoward him as evidenced by the undenied threats to dis-charge him if he joined the Union; the motive for thedischarge in Respondent's alleged inability to pay unionwages; and the timing of the discharge coming shortlyafter he visited the Union and his application for mem-bershipwas processed, which included the receipt byRespondent of the dues-authorization form, all combineto warrant a finding that the General Counsel has madea prima facie showing that Prieto's protected activitywas a motivating factor in Respondent's decision to dis-charge him.Wright Line,251 NLRB 1083 (1980).Respondent has the burden of showing that it wouldhave taken the same action against Prieto in the absenceof his union activities.Wright Line,supra. I find that ithas not met its burden.The reasons given Prieto at the time of his dischargewere that (a) Respondent's president saw Prieto's daugh-ter in the truck and (b) Respondent's insurance companydid not want him to drive, due to his prior accident.13The second reason, that Prieto was being dischargedbecause of the accident and Respondent's insurance com-pany did not want him driving its vehicles, is clearly pre-textual.The accident occurred in January 1983, 1-1/2years before the discharge, and involved Prieto driving aprivate passenger car while off duty. His driver's licensewas not suspended or revoked, he received no summonsi iwages of $448 less $383 equals $65 per month Weekly pension andwelfare contributions totalling $106 equal $424 per month Thus, $65 and$424 equals $48912Wages of $448 less $398 equals $50 per month, plus monthly pen-sion and welfare contributions of $424 equals $47413 Prieto's testimony that he was given that second reason at the timeof his discharge is believed Respondent's argument that Prieto's failuretomention that reason in his pretrial affidavit renders his testimony in-credible is rejected Presto's testimony as to his discharge interview wasnot contradicted by Respondent, who did not call any witnesses595for violations, and was cleared of any wrongdoing in aDepartment of Motor Vehicles proceeding. Nothing wasapparently said to him about the accident by Respondentuntil his discharge, and he was permitted by it to contin-ue to operate its vehicles continuously until he was ter-minated.No evidence was adduced of any communica-tion between Respondent and its insurance company con-cerning the accident or Prieto's fitness to drive.The first reason, the carrying of his daughter on thetruck, is equally invalid, although slightly more trouble-some.On 16 and 19 July Prieto brought his daughter towork and was expressly permitted by Respondent'sowner and dispatcher Cipolla to take her on the truckwith him. Prieto admits that on both days he waswarned that it was against insurance company policy tocarry unauthorized passengers and was told on 16 Julynot to do it again.However, Cipolla, being fully aware that Prieto againdisobeyed orders, failed to warn him that he would bedischarged if he brought his daughter, but rather, in con-trast, authorized his carriage of his daughter. Moreover,although Cipolla could have fired Prieto on the spot forhis actions, he did not do so and did not threaten himwith discharge. In this regard there is no evidence thatprior to 19 July any discipline was ever given to driverswho carried unauthorized passengers nor was there anyevidence that any drivers were threatened with disciplineor discharged for such conduct. Rather, in contrast, itappears that other drivers in the past carried their chil-dren but were not disciplined for doing so, although theywere sometimes warned for such behavior.NLRB Y.TransportationManagement Corp.,462 U.S. 393 (1983).Such inconsistent and disparate treatment diminishes Re-spondent's asserted justification for its discharge ofPrieto.Brigadier Industries,267 NLRB 559, 566 (1983);Moore Co.,264 NLRB 1212, 1214 (1982).I accordingly find and conclude that Respondent hasfailed to demonstrate that it would have taken the sameaction against Prieto in the absence of his union activi-ties.3.The alleged illegal assistance to the UnionThe parties' collective-bargaining contract, on its face,applies to all drivers. The drivers, mechanic, and helperwork on the same premises and report to Cipolla. Thedrivers do identical work-they work the same hours,are dispatched by Cipolla, drive the same types oftrucks, and service the same customers. They thus sharea genuine community of interest.The collective-bargaining agreement provides that Re-spondent "recognizes and acknowledges that the Unionis the sole and exclusive bargaining agency [sic] for thepurpose of collective bargaining . . . for all classifica-tions of employees listed in the wage schedule of thisAgreement,"which includes chauffeurs, helpers andwarehousemen. It is thus clear that the Union is the ex-clusive bargaining agent for member and nonmemberemployees, and Respondent could not, without violatingthe Act, discriminate in wages solely on the basis of suchmembership.Radio Officers v. NLRB,347 U.S. 17, 47 596DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1954);Schorr Stern Food Corp.,227 NLRB 1650, 1653-1654 (1977).It is admitted and I find that Respondent paid the con-tractual wage rate to and made pension and welfare con-tributions for all union members in the bargaining unit,but paid significantly less wages to and did not makecontributions for the employees in the unit who were notmembers of the Union. This it cannot lawfully do.Kauf-man DeDell Printing,251 NLRB 78, 79-80 (1980).Respondent concedes that the contract is silent as tobonded or nonbonded employees, and argues that theparties' practice was that the contract would be- appliedonly to those employees who had bond cards and thatonly such employees were in the bargaining unit. I rejectthis argument.As set forth above, the contract on its face applies toall chauffeurs. There is no mention in the contract of anydistinction between' employees who have or do not havebond cards.14 Parol evidence may not be used to estab-lish that the Union represents only bonded drivers where,the contract states otherwise.Schoor Stern Food Corp.,supra.Moreover there was no evidence that the "practice" ofapplying the contract only to bond card holders was ineffect at any time before 22 March. It was obviously ap-plied selectively, apparently at the behest of Respondent,which, according to Prieto's undenied testimony, statedthat it could not afford to pay every driver union wages.The Union was apparently not even aware of this "prac-tice" because, at its 22 March visit to the shop, its agentsdistributed application cards to all the nonmembers with-out first asking them if they held bond cards. It was onlyafter a consultation with Respondent that the union rep-resentatives announced that only bond card holders wereeligible for union membership.' sIt is thus clear that contractual wages and benefitswere provided for union members because they wereunionmembers and not because they obtained bondcards.Thus, Bowman and Ortega, who apparently hadbond cards before the 22 March visit to the shop by theUnion, did not receive such contractual advances untilthey became union members. It was therefore the acqui-sition of union membership that triggered wage increasesand other benefits for the employees permitted to jointhe union.For the foregoing reasons, I find that Respondent vio-lated Section 8(a)(2) and (1) of the Act by applying theterms of the collective-bargaining contract only to unionmembers. This compensated employees for union mem-bership and thus unlawfully assisted the Union. Also, bymaking these benefits available only to union members,nonunion unit employees were restrained in their rightsto refrain from becoming members of the Union in viola-tion of Section 8(a)(1) of the Act. It is further found that14 The drivers having bond cards do the same work as nonbonded em-ployees, with the only exception being that only the bonded drivers maysign for bonded merchandise However once signed for, the nonbondedworker may transport the goods The difference, therefore, betweenbonded and nonbonded workers is insignificant.rsThe Union's constitution and bylaws, which would have set forthsuch a qualification for membership if one existed, was not offered in evi-denceRespondent, by providing greater remuneration in theform of higher wage rates and other contractual benefitsto union members than to nonunion members for thework which unit members performed, thereby discrimi-nated in regard to terms and conditions of employmentin a manner which would tend to encourage membershipin a labor organization. I therefore conclude that the Re-spondent violated Section 8(a)(3) and (1) of the Act.CONCLUSIONS -OF LAW1.Respondent F & C Transfer Co., Inc.is,and at alltimes material herein has been, an employerengaged incommerce within the meaning of the Act.2.By failing to apply the terms of itscollective-bar-gaining contract to its employees in the collective-bar-gaining unit who are not members of Local 27,Intema-tional Brotherhood of Teamsters, and by otherwise fail-ing or refusing to grant such employeeswage increasesand to make contributions to pensionand welfare fundsbecause such employeesare not membersof the Union,and by rendering unlawfulassistanceand support to theUnion by discriminating in regard to the hireor tenureor terms or conditions of employmentof its employees,thereby either discouragingor encouraging membershipin a labor organization, Respondent has violatedSection8(a)(1), (2), and (3) of the Act.3.By discharging Ray Prieto on 19 July 1984 for at-tempting to join or for joining and supportingor assist-ing the Union, the Respondent violated Section8(a)(1)and (3) of the Act.4.By threatening its employees with discharge if theyjoined the Union, Respondent violatedSection 8(a)(1) ofthe Act.5.Respondent has not violated the Act,as alleged inthe complaint, by imposing onerousand more rigorousterms and conditions of employment on Felix Ortega byassigning him to more arduous andless agreeable work.6.The aforesaid unfair labor practicesare unfair laborpractices affecting commerce withinthe meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has committedcertainunfair labor practices, I shall recommend that Respond.ent cease and desist and take certain affirmativeactionsdesigned to effectuate the policies of the Act.The complaint alleges that Respondent discriminatedagainst its nonunion employees with respecttowagesand benefits. On the basis of the entire record in thiscase, it seems clear that all the Respondent'snonunionemployees who are or have been employed in the rele-vant unit since 26 January 198416 have sufferedidenticaldiscriminatory treatment. Accordingly, it is recommend-ed that Respondent make whole all past and present non-union employees, similarly situated, who were employedby Respondent in work classifications embraced by theunit set forth in the current collective-bargaining agree-16 26 January 1984 is the date 6 months prior to thefiling and serviceof the charge herein, commencing the periodcognizable under Sec. 10(b)of the Act F & C TRANSFER CO.ment during the period since 26 January 1984, for anyloss of pay or other benefits they may have suffered byreason of Respondent's failure to apply the terms andconditionsof the collective-bargaining agreement totheme in the samemanner asitdid to itsunionemployees.Reimbursement shall be made for any losses suffered bynonunion employees by reason of thediscriminationagainst them, together with interest thereon, in accord-ance withIsisPlumbing Co.,138 NLRB 716 (1962), asmodified byFlorida Steel Corp.,231NLRB 651 (1977).Having found that Respondent unlawfully dischargedRay Prieto on 19 July 1984, I recommend that Respond-ent be ordered to reinstate him and make him whole forany loss ofearningshe may have suffered as a result ofthe discrimination against him. The amount of backpayshall be computed in the manner set forth inIsis Plumb-ing Co.,supra, as modifiedby Florida Steel Corp.,supra.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed'?OR]DERThe Respondent, F & C Transportation Co., Inc.,Jersey City, New Jersey, its officers,agents, successors,and assigns, shall1.Cease and desist from(a)Discriminating in regard to terms and conditions ofemployment of employees by failing to grant them thewages and benefits provided for in the collective-bar-gaining agreement with Paper Products and Miscellane-ous Drivers, Warehousemen and Helpers, Local 27, a/wInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, because of theemployee's membership or lack of membership in thatlabor organization.(b)Discharging or in any other manner discriminatingagainst employees because theyengage in unionactivi-ties.(c)Threatening employeeswith discharge if theyjoined the Union or sought to be represented by it.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make whole all present and former nonunion em-ployees in the collective-bargainingunitas set forth inthe current collective-bargaining contract in Respond-ent's employ during the period since 26 January 1984,for any loss of wages and other benefits and other termsand conditions of employment they would have receivedsince that date but for the discrimination against them.(b)Offer Ray Prieto immediate and full reinstatementto his former job or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice to his se-niority or any other rights or privileges previously en-17 If no exceptionsare filed asprovided by Sec. 102.46 of theBoard'sRulesand Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard andallobjections to them shall be deemedwaived for all pur-poses.597joyed, and make him whole for any loss of earnings andother benefits sufferedas a resultof the discriminationagainst himin themannerset forth in the remedy sectionof the decision.(c) Remove from its files any reference to the unlawfuldischarge and notify the employee in writing that thishas been done and that the discharge will not be usedagainst himin any way.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnelrecords and reports, and all other records nec-essary to analyze the amount of backpay due under thetermsof this Order.(e)Post at its Jersey City facility copies of the at-tached noticemarked "Appendix.""' Copies of thenotice, on forms provided by the Regional Director forRegion 22, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places includingallplaceswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaint be dis-missed insofaras it allegesviolations not specificallyfound herein.18 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited StatesGovernmentWE WILL NOT discriminate in regard to terms and con-ditions of employment of employees by failing to grantthem the wages and benefits provided for in the collec-tive-bargaining agreementwith Local 27, InternationalBrotherhood of Teamsters, because of the employees'membership or lack of membership in that labororgani-zation.WE WILL NOT discharge or in any other manner dis-criminateagainstemployees because theyengage inunion activities.WE WILL NOT threaten employees with discharge ifthey joined the Union or sought to be represented by it.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed them by Section 7 of the Act. 598DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL make whole all present and former nonunionemployees in the collective-bargaining unit,as set forthin the current collective-bargaining contract,in Respond-ent's employ during the period since 26 January 1984 forany loss of wages and other benefits and other terms andconditions of employment they would have receivedsince that date but for the discrimination against them.WE WILL offer Ray Prieto immediate reinstatement tohis former job or,if that job no longer exists,to a sub-stantially equivalent position,without prejudice to his se-niority or any other rights or privileges previously en-joyed and WE WILL make him whole for any loss ofearnings and other benefits resulting from his discharge,less any net interim earnings,plus interest.WE WILL notify him that we have removed from ourfilesany reference to his discharge and that the dis-charge will not be used against him in any way.F & C TRANSFER CO., INC.